In a support proceeding, petitioner appeals from two orders of the Family Court, Westchester County, (1) one 'dated June 12, 1968, which inter alia dismissed the proceeding insofar as it was for her support, on the ground that she was no longer the wife of respondent because of an ex parte Nevada divorce which she, herself, had obtained and whose validity she allegedly was estopped to attack, and (2) one dated July 30, 1968, which inter alia directed respondent 'to pay $15 a week for support of the child of the parties and granted respondent visitation privileges for three hours1 on every 'Saturday. Orders reversed, on the law and in the exercise of discretion, without .costs, and proceeding remitted to the Family Court for further proceedings in accordance herewith. Pending the completion of said further proceedings and a determination thereon by the Family Court, respondent shall continue to pay $15 a week for support of the child of the parties, as set forth in the order dated July 30, 1968, and shall not be afforded visitation with the child. The findings of fact below have not been considered on these appeals. In our opinion this record is inadequate for us to make a proper determinaton of the issues. The proceeding must therefore be remitted to the Family Court for a full development of all the facts in an adversary hearing whereat, inter alia, proof may be adduced as to the psychiatric condition of the parties. Pending such hearing and a determination thereon by the Family Court, we deem it advisable, in the interest of justice and in the exercise of our discretion, that respondent continue to pay $15 a week for support of the child, but that he not he afforded visitation with the child. These interim determinations of ours are not to be taken as an expression of our opinion as to what determination should be made after a full development of the facts at an adversary hearing. Christ, Acting P. J., Brennan, Benjamin, Munder and Martuscello, JJ., concur.